Citation Nr: 1446220	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This claim initially came before the Board in December 2013, at which time it was remanded to the RO for additional evidentiary development, including obtaining updated medical records pertinent to the claim and a VA examination to determine the nature and likely etiology of the Veteran's hypertension.


FINDING OF FACT

Hypertension is attributable to service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to service connected diabetes mellitus.  38 C.F.R. § 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).




Law and Regulations 

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disease or injury.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran seeks service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

VA treatment records and private treatment records show a diagnosis of hypertension.  Accordingly, the Board finds a current disability has therefore been demonstrated.

Additionally, the Veteran is service-connected for diabetes mellitus type II, a condition that he asserts caused his hypertension.  

As the record contains evidence of a current disability, and a service-connected disability, what remains to be established is whether there is a nexus between the diagnosed hypertension and the service-connected diabetes mellitus.

The Veteran submitted an August 2008 statement from Dr. J. V., M.D. stating that the Veteran's diabetes mellitus type II was diagnosed before he was diagnosed with hypertension.  The statement notes that the Veteran has been treated by this physician since 1998.  

The Veteran was provided with a VA examination in March 2010.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was aggravated by his service connected diabetes mellitus.  However, the examiner offered no rationale for their opinion.  The Board affords this examiner's opinion no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Veteran was provided with a VA examination in January 2014.  The VA examiner opined that the exact cause of the Veteran's hypertension is unknown, however, the examiner noted that diabetes mellitus a known risk factor for the development or worsening of hypertension due to sclerosis of the circulatory system.

The Board shall not remand in order for the examiners to rule in or out the other risk factors.  Here, we are clearly presented with one known risk factor and the presence of other risk factors unknown.

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the record supports the conclusion that the Veteran's hypertension is proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


